                                  ^tateiec 2Bts(trtct Court
            for tfie ^otttfiem IBiotrtrt of(f^eorgm
                      PrttttOfoult Btlitoiott
                                                                         FILED
                                                                  Scott L. Poff, Clerk
                                                               United States District Court
LUZ A. STEINER,
                                                           By casbell at 4:04 pm, Apr 16, 2019

      Petitioner,

      V.                                            CV 2:19-009


VERONICA WHITE,

      Respondent.

                                       ORDER


     Before the Court is Respondent's Motion to Dismiss, dkt. no.

7.   The Motion is unopposed and is ripe for review.                               For the

reasons set forth below, the Motion is GRANTED.

     Petitioner originally filed this action in the                       Magistrate

Court of Long County Georgia.           Dkt. No. 1 at 1.   Respondent then

removed    this   action   to   this    Court.   Petitioner     seeks                a        good

behavior warrant and bond^ for a number of actions that Petitioner




^ Georgia law permits ''[a]ny judicial officer authorized to hold a
court of inquiry may, upon the application of others under oath or
upon his or her own motion, issue a notice to appear for a show
cause hearing to any person whose conduct in the county is
sufficient to justify the belief that the safety of any one or
more persons in the county or the peace or property of the same is
in- danger of being injured or disturbed thereby. . . . Upon
sufficient cause being shown, the court may require from the person
a bond with sureties for such person's good behavior with
reasonable conditions to ensure the safety of persons or property
in the county or the preservation of the peace of the county for
a period of up to six months." O.C.G.A. § 17-6-90(a). In Georgia,
swore    Respondent       has    undertaken:      battery,      harassment,       safety

issues,    retaliation,         discrimination,     and    an    unsafe     workplace.

Dkt. No. 1-1 at 3.         According to Respondent's Motion to Dismiss,

Respondent       was   Petitioner's       supervisor      at    the   Ludowici      Post

Office, where Petitioner was an employee.                  Dkt. No. 7 at 2-3.

        Respondent seeks dismissal of the action on the bases of

sovereign immunity, failure to exhaust, and failure to state a

claim.    Respondent's Motion frames this action as one being brought

under Title VII of the Civil Rights Act of 1964 for employment

discrimination or under the Federal Tort Claims Act (^^FTCA").                       All

of Respondent's arguments for dismissal are tied to this framework.

Petitioner,      however,       only seeks a      good    behavior    warrant      under

Georgia law.      Thus, Respondent's arguments regarding Title VII and

the FTCA are inapposite.

        Nevertheless,     the     Court   lacks    subject-matter      jurisdiction

over this action.           While the good behavior warrant is couched

against Respondent as an individual, it is clear that the warrant

complains of behavior directly intertwined with Petitioner's job

as a postal worker, and against Respondent as Postmaster for the

post    office    where    Petitioner      works.        See   Dkt.   No.   1-1    at   3

(complaining of ^^unsafe work," "safety issues," "retaliation," and



an application for a bond under this code section is known as a
"good behavior warrant," which is what Petitioner filed in state
court.
^discrimination").     Thus, the warrant, at least in part, is against

Respondent in her official capacity as Postmaster for the Ludowici

Post Office.      As such. Respondent in her official capacity is

entitled to the United States' sovereign immunity, and Petitioner

has failed to show that such immunity does not apply in these

circumstances.      See F.D.I.C. v. Meyer, 510 U.S. 471, 475 {1994}

(^'Absent    a   waiver,   sovereign   immunity     shields   the   Federal

Government and its agencies from suit.").           Accordingly, the Court

lacks     subject-matter    jurisdiction     over    the   action   because

Respondent as an official of the United States Postal Service is

immune from suit in these circumstances.


        For these reasons, then. Respondent's Motion to Dismiss, dkt.

no. 7, is GRANTED.     This action is hereby DISMISSED.       The Clerk of

Court is DIRECTED to close this case.



     SO ORDERED, this 16th day of April, 2019.




                                  HON.^SA^GODgEY| WOOD; JUUGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN    DISTRICT OF GEORGIA
